Title: From James Madison to Edmund Randolph, 19 November 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir.
Philada. Novr. 19th. 1782.
I find by your favor of the 8th. that your occupation with the Courts has continued to be a bar to the completion of the Cypher. It is very little missed however on my part as yet, the scantiness of intelligence being still unremoved. We have indeed reports without stint, but they are often most frequent when they have least foundation. Such of them as have the best title to notice, will be found in the newspapers. The proceedings of Congress for a week past have been equally unproductive of epistolary matter. For one half of the time we have failed in making a House, and the remaining half has been spent on minute objects.
Col: Bland set out on friday last. He carried with him an official notification to Mr. J——n of his reappointment. I wrote to the latter, informing him of an excellent passage if he could be ready for it in about a month, but urging a previous visit to this place as indispensable. Altho’ strictly speaking such a visit may not be essential, since the commission & instructions referred to in his appointment are at the place of his destination, yet, I wish him to be made sensible of the salutary information which may here be added to them. Col: Bland also carried to the Govr. an extract of a letter from Genl. Irwin at Fort Pitt, which displays in full colours the avidity of the Western people for the vacant lands & for separate Govts. On this subject Richmond I suppose will afford better information. I take for granted that every material article of it, with the steps taken by the legislature with respect to Western affairs in general, will fall within your correspondence.
The prospect derived from the impost of 5 PrCt. seems to be pretty thoroughly blasted by a unanimous & final veto by the Assembly of Rhode Island. This State by its Delegates (who fully represent the aversion of their Constituents to the impost) voted in Congress that 6 million of Dollars were necessary for the year 83. that 2 Million were as much as the States could raise & as ought to be required by Congress, and that applications for loans in Europe ought to be relied on for the residue. And yet they absolutely refuse the only fund which could be satisfactory to lenders. The indignation against this perverse sister is increased by her shameful delinquency in the constitutional requisitions.
The Tribunal erected for the controversy between Connecticut & Pennsa. was I hear to be opened to day. The Judges who compose it are Mr. Whipple of N. Hamshire, Mr. Arnold of Rhode Island, the cheif Justice & another gentlemn. of N. Jersey & Mr. C. Griffin of Virga. Mr. Rutledge, Mr. Jones & Genl Nelson have declined the service. On the part of Penna. appear Mr. Wilson Mr Reed, Mr. Bradford & Mr. Sergeant. Mr. Osburne assists in the capacity of Solicitor. On the part of Connecticut are deputed Mr. Dyer, Mr. Root, & Docr. Saml. Johnson. The first & the last I am told are on the spot. It is supposed that the first object of Cont. will be to adjourn the cause to a distant day on the plea that many of their essential documents are beyond the Atlantic. In a national view it is not perhaps advisable to invalidate the title of this State however defective it may be, untill a more important controversy is terminated. I will make the earliest communication of the issue of this trial. You will not forget a like promise which your letter makes with respect [to] the case lately decided by the Court of Appeals.
Mr. Jones ventured yesterday for the first time since his relapse, into Congress. The Representation of Virga. untill a reinforcement arrives will be precarious. Can you give me no encouragement on this occasion from your own purposes?
